           Case 2:17-cv-01413-JCM-PAL Document 55 Filed 09/21/20 Page 1 of 2




1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4

5
      JOHN JOEY MARKS,                                 Case No. 2:17-cv-01413-JCM-PAL
6
           Petitioner,
7                                                      ORDER GRANTING
           v.                                          MOTION FOR EXTENSION OF TIME
8                                                      (ECF NO. 54)
9     BRIAN WILLIAMS, et al.,
10         Respondents.
11

12

13          In this habeas corpus action, the respondents filed a motion to dismiss on
14   July 17, 2020 (ECF No. 52). The petitioner, John Joey Marks, was due to respond to the
15   motion to dismiss by September 15, 2020. See Order entered October 18, 2019 (ECF
16   No. 41) (60 days for response).
17          On September 15, 2020, Marks filed a motion for extension of time (ECF No. 54),
18   requesting a 45-day extension of time, to October 30, 2020, to respond to the motion to
19   dismiss. Marks’ counsel states that the extension of time is necessary because of her
20   obligations in other cases. Respondents do not oppose the motion for extension of time.
21          The Court finds that Marks’ motion for extension of time is made in good faith
22   and not solely for the purpose of delay, and that there is good cause for the extension of
23   time requested.
24          IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time
25   (ECF No. 54) is GRANTED. Petitioner will have until and including October 30, 2020, to
26   file his response to the motion to dismiss.
27

28
                                                   1
               Case 2:17-cv-01413-JCM-PAL Document 55 Filed 09/21/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order filed October 18, 2019 (ECF No. 41) will remain in

3    effect.

4

5                    September
               DATED THIS      21,of2020.
                          ___ day    ______________________, 2020.
6

7

8                                                     JAMES C. MAHAN,
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
